Opinion issued November 6, 2003












In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-00332-CR
          01-03-00877-CR
____________

SAMMY LEOS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 278th District Court
Walker County, Texas
Trial Court Cause No. 20,727-C (Counts I and II)



 
MEMORANDUM  OPINION
               We are without jurisdiction to entertain these appeals.  Appellant was
sentenced on November 1, 2002.  A timely motion for new trial was filed.  The
deadline for filing notice of appeal was therefore January 30, 2003, 90 days after
sentencing.  See Tex. R. App. P. 26.2(a)(2).  Notice of appeal was filed on February
11, 2003, 12 days after the deadline.
               On September 25, 2003, we notified the parties by written order that the
appeals would be dismissed unless the appellate record was supplemented with proof
that the notice of appeal was timely under the Texas Rules of Appellate Procedure. 
On October 15, 2003, appellant’s counsel filed motions for extension of time to file
written notice of appeal.

               A motion for extension of time to file notice of appeal must be filed within
15 days after the deadline for filing notice of appeal.  Tex. R. App. P. 26.3.  “When
a notice of appeal is filed within the fifteen-day period but no timely motion for
extension of time is filed, the appellate court lacks jurisdiction.”  Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Slaton v. State, 981 S.W.2d 208,
209-10 (Tex. Crim. App. 1998).
               The motion for extension of time to file notice of appeal in this case was due
on February 14, 2003, the fifteenth day after the deadline for filing notice of appeal. 
Therefore, the motions for extension filed on October 15, 2003 were not timely and
did not vest this Court with jurisdiction over the appeals. Olivo, 918 S.W.2d at 522.
               We dismiss the appeals for lack of jurisdiction.
               It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).